              Case 1:19-po-00018 Document 1 Filed on 03/25/19 in TXSD Page 1 of 1
AO 91 (Rev. 5/95) Criminal Complaint




               UNITED STATES DISTRICT COURT
                                   SOUTHERN DISTRICT OF TEXAS
                                       BROWNSVILLE, TEXAS


            UNITED STATES OF AMERICA                                 Criminal Complaint

                           VS

            FONSECA-Acosta, Domingo Nery                            Case Number 1: 19 PO 018
            A201 721 500
I, the undersigned being duly sworn state the following is true and correct to the best
of my knowledge and belief. On or about March 24, 2019 in Cameron County, in the
SOUTHERN District of TEXAS, defendant, an alien, did

knowingly, willfully, and in violation of law attempt to gain illegal entry
into the United States by a willful concealment of a material fact and in
furtherance of such violation presented a birth certificate belonging to
someone else,

in violation of Title        8     United States Code, Section(s)             1325 (a)(3)              .

I further state that I am a(n)    Customs        and Border Protection Officer                and that this
complaint is based on the following facts:

The defendant attempted to gain illegal entry into the United States through
the pedestrian primary lanes at the Gateway International Bridge in
Brownsville, TX by falsely claiming to be a citizen of the United States and
presenting a City of Brownsville issued birth registration card bearing the
name of Pedro Blanco to a Customs and Border Protection Officer. After
further inspection, Customs and Border Protection Officers determined that
the document presented by the defendant does not belong to him and that the
defendant is a citizen and national of Mexico with no legal status to enter
or to be in the United States.

Continued on the attached sheet and made a part hereof:              :Yes             X :No


                                                                              /s/
                                                                    Signature of Complainant
                                                                      Armando Espinoza Jr.

Sworn to before me and subscribed in my presence,

March 25, 2019                              at                 BROWNSVILLE, Texas
Date                                                                 City and State




Ignacio Torteya III U.S. MAGISTRATE JUDGE
Name & Title of Judicial Officer                                     Signature of Judicial Officer
